EXHIBIT Hypercom Corporation List of Subsidiaries Name of Entity Jurisdiction of Organization 1. Hypercom U.S.A., Inc. Delaware 2. HBNet, Inc. Arizona 3. Hypercom EMEA, Inc. Arizona 4. Hypercom Latino America, Inc. Arizona 5. Hypercom Manufacturing Resources, Inc. Arizona 6. Hypercom Puerto Rico Repair Facility, G.P. Arizona 7. Hypercom Australia Pty., Ltd. Australia 8. Empresa Brasileira Industrial, Comercial e Servicos Limitada Brazil 9. Hypercom Canada, Inc. Canada 10. Hypercom de Chile S.A. Chile 11. Netset Chile S.A. Chile 12. Hypercom Electronics Manufacturing (Shenzhen) Co. Ltd. China 13. Hypercom Electronics Trading (Shanghai) Co. Ltd. China 14. Hypercom Payment Solution and Trading Services (Shanghai) Co., Ltd. China 15. Hypercom France S.A.R.L. France 16. Hypercom France SA France 17. Wynid Technologies SA France 18. Hypercom Holdings GmbH Germany 19. Hypercom GmbH Germany 20. Hypercom Asia Ltd. Hong Kong 21. Hypercom Far East Ltd. Hong Kong 22. Hypercom China Co. Ltd. Hong Kong 23. Hypercom Hungary KFT Hungary 24. Hypercom Italia S.r.l. Italy 25. Hypercom Latvia SIA Latvia 26. Hypercom de Mexico, S.A. de C.V. Mexico 27. NetSet Americas Centro Servicio, S. de R.L. de C.V. Mexico 28. Hypercom Asia (Singapore) Pte. Ltd. Singapore 29. Hypercom Payment Solutions Spain, S.L. Spain 30. Hypercom Spain, S.A. Spain 31. Hypercom Financial Terminals AB Sweden 32. Hypercom Sweden AB Sweden 33. Hypercom (Thailand) Co., Ltd. Thailand 34. Hypercom EMEA Ltd. United Kingdom 35. Hypercom Finance Co. Ltd. United Kingdom 36. Hypercom GB Ltd. United Kingdom 37. Hypercom de Venezuela C.A. Venezuela
